Citation Nr: 1107498	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  03-17 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether the severance of service connection for an acquired 
pathology of the left eye was proper.

2.  Whether the evaluation for lamellar macular holes in the 
right eye was properly reduced to a noncompensable rating.

3.  Entitlement to special monthly compensation under 38 U.S.C. 
1114(m) for blindness in both eyes with light only perception.

4.  Entitlement to a certificate of eligibility for assistance in 
acquiring an automobile or other conveyance with special adaptive 
equipment, or for special adaptive equipment only.

5.  Entitlement to a certificate of eligibility for specially 
adapted housing or a certificate of eligibility for a special 
home adaptation grant.




REPRESENTATION

Veteran represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to August 
1969.

This matter came to the Board of Veterans' Appeals (Board) from a 
May 2001 rating decision of a Department of Veterans Affairs (VA) 
Regional Office (RO).  The Veteran testified at a hearing before 
the RO in February 2003; the transcript is of record.

In April 2005, the Board determined that there were procedural 
problems in the RO's rating decision and remanded the case for 
corrective action and readjudication.  The RO issued a rating 
action in January 2006.

On August 14, 2006, the Board determined that the severance of 
service connection for an acquired pathology of the left eye was 
proper; the evaluation for lamellar macular holes in the right 
eye was properly reduced to a noncompensable rating; entitlement 
to special monthly compensation under 38 U.S.C. 1114(m) for 
blindness in both eyes with light only perception was denied; 
entitlement to a certificate of eligibility for assistance in 
acquiring an automobile or other conveyance with special adaptive 
equipment, or for special adaptive equipment only was denied; 
and, entitlement to a certificate of eligibility for specially 
adapted housing or a certificate of eligibility for a special 
home adaptation grant was denied.  The Veteran filed a timely 
appeal to the United States Court of Appeals for Veterans Claims 
(Court).  In a May 2010 Memorandum Decision and Judgment, the 
Court determined that the Board erred in failing to discuss a 
medical article and medical evidence pertaining to the left eye, 
and failed to discuss medical evidence pertaining to the right 
eye.  The remaining issues were remanded as they were considered 
inextricably intertwined with the left eye and right eye issues.  
The Court vacated the August 2006 decision and remanded the 
matter to the Board for further adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

By way of background, the Los Angeles, California, RO granted 
service connection for defective vision of the right eye in March 
1970 and assigned a 30 percent rating from August 1969.  The 
Indianapolis, Indiana, RO issued a rating decision in July 1973 
that assigned a 90 percent disability rating for 20/400 vision in 
his left eye and blindness in his right eye.  A total disability 
rating based on individual unemployability was assigned from June 
1973.  Financial records show that notice of the decision was 
sent to the Veteran at an Indianapolis mailing address.  The 
disability rating was increased to 100 percent effective October 
1974 based, in part, on the finding that the Veteran's visual 
acuity in the left eye was 3/400.

In May 1980, the Veteran underwent an ophthalmology outpatient 
examination.  Upon examination, the examiner noted unremarkable 
OU (both eyes); macular-holes present OU - atrophic; post-pole 
otherwise WNL (within normal limits).  The examiner diagnosed 
probable solar retinopathy.

In November 1982, the Veteran underwent a VA examination with 
'Ophthalmology Service.'  Upon examination, the examiner stated 
that the Veteran acquired bilateral macular holes at some point 
which sounds like it occurred while he was in Vietnam in 1968 in 
the right eye and perhaps in association with the automobile 
accident in the left eye in 1971.  The exact etiology of the 
macular holes is entirely unclear but conceivably this could be 
the appearance of solar retinopathy or it could be traumatic 
macular holes secondary to severe trauma causing posterior 
vitreous detachments.  The examiner stated as follows:

I am somewhat puzzled by the markedly decreased vision 
in both eyes which is asymmetric.  Ordinarily with 
macular holes one would anticipate a visual acuity in 
the vicinity of 20/400 but usually not much worse.  
Also, since there is marked asymmetry of the visual 
acuity, I was somewhat surprised that there was no 
afferent papillary defect.  I think this patient 
definitely has impaired vision but I am unable to 
state confidently that his visual acuity is as poor as 
he claims.  It might be useful at some point to do 
electrophysiologic testing such as pattern reversal, 
acuity VERs at the University of Florida to see if the 
estimated cortical potentials agree with the 
subjective responses.  Also, one might assess the 
latencies on the VER which could give a clue to 
bilateral optic nerve disease, perhaps traumatic in 
nature which is not evident on examination.

Correspondence dated in March 1983 from William W. Dawson, Ph.D., 
states that the Veteran was seen in February 1983.  A series of 
electrophysiological measures including electroretinograms, 
visual evoked responses to flash and pattern stimulation and 
laser interferometric measures of acuity were completed with good 
accuracy.  All results consistently indicated lower visual 
function in the right eye, in contrast to the left eye.  Cortical 
VER responses resulting from pattern stimulation indicate a 
threshold approximately 20/180-20/200 (Snellen notation) in the 
left eye and approximately 20/600-20/800 in the right eye.  These 
are consistent with the interferometric measures which indicate 
roughly 20/300, left eye, and 20/600, right eye.  

The RO received an anonymous phone call in June 1996.  The caller 
reported that the Veteran was not blind, and that he had been 
seen driving all the time.  The caller also indicated that the 
Veteran frequently bragged about "faking" his blindness to VA.

As a result of the June 1996 phone call, VA launched a field 
examination.  The field examiner's report included a copy of an 
October 1993 eye examination conducted by the Florida Department 
of Highway Safety and Motor Vehicles.  The report indicated that 
the Veteran's uncorrected vision was 20/40 in the right eye, 
20/25 in the left eye, and 20/25 in both eyes.  His vision was 
the same with correction.  The eye examiner also noted that there 
was no evidence that the Veteran suffered from an eye disease or 
injury that would affect his driving, and that the Veteran met or 
exceeded the minimum acceptable binocular or monocular horizontal 
field of vision of 140 degrees.  A copy of the Veteran's State of 
Florida driver's license was also included with the field 
examination report.  A non-commercial driver's license was issued 
to the Veteran in October 1993 without restrictions.

A VA eye examination was conducted in July 1999.  At that time, 
the Veteran's visual acuity in his left eye (corrected and 
uncorrected) was counting fingers at one foot.  The left cornea 
and lens looked clear.  The left anterior chamber was deep and 
clear.  The left fundus revealed that the retina was normal and 
the disc was slightly pale.  There was no evidence of double 
vision or visual field deficit.  The diagnosis was that the 
Veteran was legally blind.  However, the examiner added that 
there was "no real ocular pathology to explain the very severe 
visual loss."

A VA ophthalmology examination in March 2003 found optic nerve 
pallor but not enough to explain the Veteran's report of profound 
visual loss.  There was no evidence of a macular hole.  Magnetic 
resonance imaging (MRI) of the brain and orbits in April 2003 
showed a normal study.  In an addendum report, the March 2003 VA 
examiner stated that there was "no pathology to explain [the 
Veteran]'s seemingly severe loss of vision and high level of 
function.  I do not see an organic cause for his eye problem."

The RO later obtained a statement from Nancy M. Kirk, M.D., the 
VA ophthalmologist who conducted the March 2003 examination.  Dr. 
Kirk stated that in reviewing the record it was clear that as far 
back as his period of service there was not a single objective 
test that documented any known eye disease in the Veteran other 
than his preexisting amblyopia.  His MRI was normal and multiple 
diagnoses were offered to explain his visual loss.

I believe that [the Veteran] consistently attempted to 
defraud [VA.]  He reported visual loss that was simply 
not present from the first day of his purported visual 
loss in the right eye while in the service....He has a 
perfectly normal MRI, fluorescein angiogram, and 
everything objective in his exam then and now 
indicated that it was the visual acuity that was in 
error.  This was the only subjective part of the 
testing. It didn't make sense then and it doesn't make 
sense now.

I believe that [the Veteran] has a pattern of 
intentionally deceiving medical examiners for the 
purposes of attaining and keeping his disability 
payments from the VA....When not being examined, he 
performed every day tasks like painting the eaves of a 
house on a ladder, driving a car and ambulating 
without difficulty that prove that he simply does not 
have the profound visual loss that he claims.

Correspondence dated in December 2010 from Mark S. Dresner, M.D., 
F.A.C.S., states that the Veteran was seen and his visual acuity 
is bare finger counting/hand motions in each eye and his 
intraocular pressure is 15 mm Hg (Normal).  His retinal 
examination revealed full-thickness macular holes and inferior 
peripheral retinal scarring in the left eye, as a result of 
severe head trauma sustained in the military.

Initially, the Board notes that with the December 2010 statement 
from Dr. Dresner, the Veteran submitted an 'Authorization and 
Consent to Release Information' to VA with regard to Dr. Dresner.  
The RO/AMC should request the Veteran's records from Dr. Dresner.

The issues of entitlement to special monthly compensation under 
38 U.S.C. 1114(m) for blindness in both eyes with light only 
perception; entitlement to a certificate of eligibility for 
assistance in acquiring an automobile or other conveyance with 
special adaptive equipment, or for special adaptive equipment 
only; and, entitlement to a certificate of eligibility for 
specially adapted housing or a certificate of eligibility for a 
special home adaptation grant hinge on the Board's determination 
as to whether the severance of service connection for an acquired 
pathology of the left eye was proper and whether the evaluation 
for lamellar macular holes in the right eye was properly reduced 
to a noncompensable rating, thus such issues are inextricably 
intertwined, and the Board will defer consideration of the appeal 
with regard to these issues.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (two issues are "inextricably intertwined" 
when they are so closely tied together that a final Board 
decision on one issue cannot be rendered until the other issue 
has been considered).

Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran's treatment records from Dr. 
Dresner.  If such efforts prove unsuccessful, 
documentation to that effect should be added to the 
claims folder.

2.  AFTER completion of the above, it should be 
requested that Nancy M. Kirk, M.D., provide an 
addendum opinion and discussion as the following:

a.  Please provide an opinion as to presence of any 
left eye pathology in consideration of the evidence 
of record, to include findings documented in the May 
1980 ophthalmology outpatient examination; findings 
documented in the March 1983 correspondence from Dr. 
Dawson; and, findings documented in the December 
2010 correspondence from Dr. Dresner and any related 
treatment records.  Dr. Kirk should discuss any 
findings of macular holes in determining the 
presence of any left eye pathology.

b.  Please provide an opinion as to the presence of 
any right eye pathology in consideration of the 
evidence of record, to include the findings 
documented in the March 2003 VA examination report, 
April 2003 MRI, October 1993 driver's examination, 
July 1984 VA examination report, March 1983 
correspondence from Dr. Dawson, November 1982 VA 
examination report, May 1980 examination report, and 
October 1974 VA examination report.

If deemed necessary, the Veteran should be scheduled 
for a VA examination and thereafter an opinion should 
be proffered.  It should be specified whether 
additional testing using contact lens and 
biomicroscope or optical coherence tomography is 
necessary to determine the presence of macular holes 
or other pathology.  The claims file should be made 
available to Dr. Kirk for review in connection with 
the examination.  All clinical and special test 
findings should be clearly reported.  All opinions and 
conclusions expressed must be supported by a complete 
rationale in a report.  

IN THE EVENT Dr. Kirk is unavailable to provide an 
addendum opinion, it should be requested that an 
ophthalmologist retinal specialist provide an opinion 
as to the following:

a.  Please provide an opinion as to presence of any 
left eye pathology in consideration of the findings 
documented in the record, to include a specific 
discussion of the findings documented in the 
December 2010 correspondence from Dr. Dresner and 
any related treatment records; March 2003 VA 
examination report (and 2005 addendum opinion) of 
Dr. Kirk; July 1999 VA examination report; October 
1993 driver's examination; July 1984 VA examination 
report; findings documented in the March 1983 
correspondence from Dr. Dawson; May 1980 
ophthalmology outpatient examination report; and, 
October 1974 VA examination report.  The examiner 
should discuss any findings of macular holes in 
determining the presence of any left eye pathology.

b.  Please provide an opinion as to the presence and 
extent of any right eye pathology in consideration 
of the evidence of record, to include the findings 
documented in the March 2003 VA examination report; 
April 2003 MRI; October 1993 driver's examination, 
July 1984 VA examination report; March 1983 
correspondence from Dr. Dawson; November 1982 VA 
examination report; May 1980 examination report; 
and, October 1974 VA examination report.

If deemed necessary, the Veteran should be scheduled 
for a VA examination and thereafter an opinion should 
be proffered.  It should be specified whether 
additional testing using contact lens and 
biomicroscope or optical coherence tomography is 
necessary to determine the presence of macular holes 
or other pathology.  All clinical and special test 
findings should be clearly reported.  All opinions and 
conclusions expressed must be supported by a complete 
rationale in a report.  

3.  After completion of the above, the RO should 
review the expanded record and readjudicate the issues 
on appeal.  If any of the benefits sought are not 
granted in full, the Veteran and his representative 
should be furnished an appropriate supplemental 
statement of the case and be afforded an opportunity 
to respond.  Thereafter, the case should be returned 
to the Board for appellate review.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


